Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Claim Rejections - 35 USC § 112
	Applicants argument is persuasive, 35 USC § 112 is withdrawn.

Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claims 18 – 32 have been considered but are moot in view of the new ground(s) of rejection as necessitated by applicant's amendments.
				Claim Status
Claims 18-32 have been amended, Claims 33 and 34 have been added. Claims 18-34 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-25, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Park [US20150321675, now Park] in view of Chung [US20130124021, now Chung], further in view of Okada [US20030171186, now Okada]. 
Claim 18:
	Park discloses a vehicle control method of a vehicle control apparatus for controlling a vehicle, [see at least Park abstract, ¶ 0003] the vehicle including a brake device that operates based on an operation by a driver and a brake keeping device that keeps the brake device operating even when the driver stops the brake operation and releases the operation of the brake device when the driver conducts a start operation, the vehicle control method comprising: at the time of starting the vehicle, when the vehicle is stopped even without an operation of braking the vehicle, limiting creep force to be generated before an actual start of the vehicle to or below a maximum drive force [see at least Park Fig.3, (between the points F and G, the vehicle is stopped even without the operation of a brake pedal), 0033-0034, 0049],
 wherein a drive force generated at the start of the vehicle  includes a main drive force generated due to an accelerator opening and the creep force generated even when the accelerator opening is zero; when the vehicle starts from a state that the brake keeping device is operating [see at least Park Fig.3, (between the points F and G, the vehicle is stopped even without the operation of a brake pedal), 0033-0034, 0049], and 
when the vehicle starts from a state that the brake device is operating based on a brake operation by the driver, increasing the creep force greater than the maximum drive force [see at least Park [Fig. 3] (point G illustrates the vehicle starting in a state where the brake force is applied, but begins to decrease, and the creep torque is increasing. At the same time, the accelerator pedal is on, which means the main force is not limited), ¶0042].  
Park does not specifically disclose limiting the creep force to or below the maximum drive force until the brake force of the brake device decreases to or below a predetermined brake force threshold value but not limiting the main drive force.
Chung more specifically teaches limiting the creep force to or below the maximum drive force until the brake force of the brake device decreases to or below a predetermined brake force threshold value but not limiting the main drive force [see at least Chung Fig. 4 (the creep torque is increasing greater than the maximum drive force), ¶ 0041].
Neither Park or Chung specifically teaches even when the accelerator opening is zero.
Okada specifically teaches even when the accelerator opening is zero [see at least ¶ 0033 (an accelerator pedal is not depressed; and controlling the torque of the prime mover and the transfer torque of the torque transfer mechanism so that a vehicle speed attains a predetermined creep speed or in response to a running load of the vehicle)]. 
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Park’s method of controlling vehicle with the torque based on brake operation by limiting the creep forces of Chung, and further modify with the more exacting control of creep and basic torque/force of Okada.  
Claim 19: 
	Park in combination with Chung, further with Okada disclosed the vehicle control method of Claim 18.
	Park further discloses further comprising:-2- 4894-4210-1796.1Atty. Dkt. No. 040302-1214 after the end of the creep force limitation, increasing the [see at least Park Fig. 3, ¶ 0017, 0040, 0041].
	Okada also teaches  increasing the [see at least Okada ¶ 0063].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Park’s method of controlling vehicle with the torque based on brake operation by limiting the creep forces of Chung, and further modify with the more exacting control of creep and basic torque/force of Okada.  

Claim 20:
Park in combination with Chung, further with Okada disclosed the vehicle control method of Claim 19.
Neither Park or Chung disclose further comprising: detecting a factor influencing the start of the vehicle; and according to the factor, controlling an increase per unit time of the creep force.  
Okada teaches detecting a factor influencing the start of the vehicle; and according to the factor, controlling an increase per unit time of the creep force [see at least Okada ¶0005, 0077.
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Park’s method of controlling vehicle with the torque based on brake operation by limiting the creep forces of Chung, and further modify with the more exacting control of creep and basic torque/force of Okada.  
Claim 21:  
Park in combination with Chung, further with Okada disclosed the vehicle control method of Claim 20.
Okada further teaches measuring, as the factor, an external force preventing the start of the vehicle; and enlarging the increase per unit time of the creep force as the external force preventing the start of the vehicle becomes larger [see at least Okada ¶ 0005, 0063].  
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Park’s method of controlling vehicle with the torque based on brake operation by limiting the creep forces of Chung, and further modify with the more exacting control of creep and basic torque/force of Okada.  
	

Claim 22:
Park in combination with Chung, further with Okada disclosed the vehicle control method of Claim 20.
Okada further teaches measuring, as the factor, an external force expediting the start of the vehicle; and reducing the increase per unit time of the creep force as the external force expediting the start of the vehicle becomes larger [see at least Okada ¶ 0005, 0063].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Park’s method of controlling vehicle with the torque based on brake operation by limiting the creep forces of Chung, and further modify with the more exacting control of creep and basic torque/force of Okada.  
Claim 25 is rejected under the same rationale as claim 22.
Claim 23: 
Park in combination with Chung, further with Okada disclosed the vehicle control method of Claim 18.
Okada further teaches detecting a factor influencing the start of the vehicle; and according to the factor, setting the maximum drive force [see at least Okada ¶0005, 0077].  
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Park’s method of controlling vehicle with the torque based on brake operation by limiting the creep forces of Chung, and further modify with the more exacting control of creep and basic torque/force of Okada.  
Claim 24 is rejected under the same rationale as claim 21.

Claim 28:
Park in combination with Chung, further with Okada disclosed the vehicle control method of Claim 20.
Okada further teaches measuring, as the factor, one or more of a friction coefficient of a road surface at a position of the vehicle, a weight of the vehicle, the number of persons in the vehicle, a load of the vehicle, a tire pressure of the vehicle, an inclination of the road surface, [[and]] or a wind velocity of a wind the vehicle receives [see at least Okada ¶0005, 0077].  
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Park’s method of controlling vehicle with the torque based on brake operation by limiting the creep forces of Chung, and further modify with the more exacting control of creep and basic torque/force of Okada.  
Claim 31 
Park in combination with Chung, further with Okada disclosed the vehicle control method of Claim 18.
Park further discloses using a motor as a drive source of the vehicle.  [see at least Park ¶ 0029]
Claim 32  is rejected under the same rationale as claim 18.

Claim 33

Park in combination with Chung, further with Okada disclosed the vehicle control method of Claim 18.
Park further discloses controlling an increase per unit time of the drive force to be approximately equivalent before and after the end of the creep force limitation by, after the end of the creep force limitation, increasing the creep force as time passes and reducing an increase per unit time of the main drive force with respect to an increase per unit time of the main drive force before the end of the creep force limitation.  [see at least Park Abstract, ¶ 0003, 0049, 0009 -0010, 0016, 0040 -0041].
Okada also teaches controlling creep force with limiting factors [see at least Okada ¶ 0054, 0056, 0079].
Claim 34 is rejected under the same rationale as claim 33.


Claim(s) 26, 27,29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Park [US20150321675, now Park] in view of Chung [US20130124021, now Chung], further in view of Okada [US20030171186, now Okada], further in view of Inoue [US20060287798, now Inoue]. 

Claim 26:
Park in combination with Chung, further with Okada disclosed the vehicle control method of Claim 18.
Neither Park, Chung or Okada specifically teach controlling the brake force of the brake device of the vehicle.
Inoue teaches controlling the brake force of the brake device of the vehicle [see at least Inoue abstract,  fig. 10, ¶ 0007, 0098, 0099, 0107].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Park’s method of controlling vehicle with the torque based on brake operation by limiting the creep forces of Chung, and further modify with the more exacting control of creep and basic torque/force of Okada and the adjusting the brake force according to the factor for the purpose of preventing a change in the deceleration performance that varies based on the weight of the vehicle as taught by Inoue. 
 Claim 27: 
Park in combination with Chung and Okada, further with Inoue disclosed the vehicle control method of Claim 26 characterized by measuring, as the factor, an external force expediting the start of the vehicle as taught in Claims 22 and 25 above].  
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Park’s method of controlling vehicle with the torque based on brake operation by limiting the creep forces of Chung, and further modify with the more exacting control of creep and basic torque/force of Okada and the adjusting the brake force according to the factor for the purpose of preventing a change in the deceleration performance that varies based on the weight of the vehicle as taught by Inoue. 
Claim 29: 
Park in combination with Chung and Okada, further with Inoue disclosed the vehicle control method of Claim 26.
Inoue further teaches measuring, as the factor, a friction coefficient of a road surface at a position of the vehicle, a weight of the vehicle, or the number of persons in the vehicle; and decreasing the brake force quicker as the friction coefficient, the weight, or the number of persons in the vehicle becomes larger [see at least Inoue ¶ 0106, 0107].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Park’s method of controlling vehicle with the torque based on brake operation by limiting the creep forces of Chung, and further modify with the more exacting control of creep and basic torque/force of Okada and the adjusting the brake force according to the factor for the purpose of preventing a change in the deceleration performance that varies based on the weight of the vehicle as taught by Inoue. 

Claim 30: 
  Park in combination with Chung and Okada, further with Inoue disclosed the vehicle control method of Claim 26.
Inoue further teaches measuring, as the factor, an up-slope gradient of a road surface at a position of the vehicle or a wind velocity of a wind the vehicle receives from the front; and decreasing the brake force slower as the up-slope gradient or the wind velocity becomes larger [see at least Inoue Claim 26, ¶ 0100, 0106, 0107].  
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Park’s method of controlling vehicle with the torque based on brake operation by limiting the creep forces of Chung, and further modify with the more exacting control of creep and basic torque/force of Okada and the adjusting the brake force according to the factor for the purpose of preventing a change in the deceleration performance that varies based on the weight of the vehicle as taught by Inoue. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NAKANISHI et al.     EP 2772397
The present invention relates to a control device of a hybrid vehicle and particularly to an MG creep mode generating a creep torque by a motor generator, a charging creep mode generating a creep torque by a direct injection engine while charging a battery, and switching control of these creep modes.
ENDO HIROATSU   KR 20060045762
The present invention relates to a control device of a hybrid vehicle and particularly to an MG creep mode generating a creep torque by a motor generator, a charging creep mode generating a creep torque by a direct injection engine while charging a battery, and switching control of these creep modes.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOAN T GOODBODY whose telephone number is (571) 270-7952. The examiner can normally be reached on M-TH 7-3, FRI 7-11.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gove/interviewpractive .
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK KOPPIKAR, can be reached at (571) 272-5109. The Fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspot.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from the USPTO Customer Serie Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/JOAN T GOODBODY/
Examiner, Art Unit 3667
(571) 270-7952


/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667